            Case 3:18-cv-03432-JST Document 36 Filed 11/28/18 Page 1 of 3



 1 Aaron S. Jacobs (Cal. State Bar No. 214953)
   ajacobs@princelobel.com
 2 James J. Foster
   jfoster@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   617-456-8000
 5
   Matthew D. Vella (Cal. State Bar No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 410 Broadway Avenue, Suite 180
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9
10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13
   UNILOC 2017 LLC and UNILOC                       )       Case No.: 3:18-cv-03432-JST
14 LICENSING USA LLC,                               )
                                                    )       PLAINTIFFS’ NOTICE OF MOTION AND
15           Plaintiffs,                            )       MOTION TO DISMISS WITHOUT
                                                    )       PREJUDICE
16 v.                                               )
                                                    )       Hearing Date:   January 10, 2019
17 BOX, INC.,                                       )       Time:           2:00 p.m
                                                    )       Location:       Courtroom 9
18           Defendant.                             )       Judge:          Honorable Jon S. Tigar
                                                    )
19
20           On January 10, 2019 at 2:00 p.m. in Courtroom 9 of the United States District Courthouse,
21 450 Golden Gate Avenue, San Francisco, California, plaintiffs will present this motion before the

22 Honorable Jon S. Tigar.

23           Plaintiffs move to dismiss this action under rule 41(a)(2), without prejudice.
24           This action was filed on June 8, 2018, naming Uniloc Luxembourg, S.A. (“Uniloc
25 Luxembourg”) as the owner of the patent in suit, and Uniloc USA Inc. (“Uniloc USA”) as an

26 exclusive licensee. Dkt. No. 1. Counsel who drafted the Complaint was unaware that on May 3,
27

28
                                                        1
                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO DISMISS WITHOUT PREJUDICE
     3088485.v1
            Case 3:18-cv-03432-JST Document 36 Filed 11/28/18 Page 2 of 3




 1 2018 Uniloc Luxembourg had assigned the patent to Uniloc 2017 LLC (“Uniloc 2017”).1 Foster

 2 Decl., ¶4.

 3           After learning of these transactions, on September 5, 2018, counsel added Uniloc 2017

 4 LLC and Uniloc Licensing as plaintiffs, and dropped Uniloc Luxembourg. Dkt. No. 18. On

 5 November 1, 2018, Uniloc USA was dropped. Dkt. No. 28. On November 15, 2018, defendant

 6 Box, Inc. answered the Second Amended Complaint. Dkt. No. 33.

 7           A defendant in an action in a different United States District Court has argued a License

 8 Agreement between Uniloc 2017 and Uniloc USA, similar to the May 3, 2018 agreement with

 9 Uniloc Licensing, divided the rights in the patents owned by Uniloc 2017 in such a way that

10 neither Uniloc 2017 nor Uniloc USA had standing to sue, and thus that court lacked subject matter

11 jurisdiction. Foster Decl., ¶6. Plaintiffs disagree with that argument.

12           But to remove that issue from this action (and other actions in which Uniloc Licensing was

13 a plaintiff) on November 16, 2018, Uniloc 2017 and Uniloc Licensing terminated the License

14 Agreement, consolidating all rights in the patent in suit to Uniloc 2017. Id., ¶7. Then, to resolve

15 any question as to this Court’s having subject matter jurisdiction over the controversy, Uniloc 2017

16 refiled this action on November 20, 2018, as 3:18-cv-07038-TSH, naming only Uniloc 2017 as a

17 plaintiff.

18           Plaintiffs therefore request this Court dismiss this (previously filed) action without

19 prejudice, to allow Uniloc 2017 (and this defendant) to continue to litigate the same issues in the

20 newly filed action.

21

22

23

24

25
26

27   At the same time, Uniloc Licensing USA LLC (“Uniloc Licensing”) replaced Uniloc USA as
     1

28 licensee.
                                                    2
                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO DISMISS WITHOUT PREJUDICE
     3088485.v1
            Case 3:18-cv-03432-JST Document 36 Filed 11/28/18 Page 3 of 3




 1 Dated: November 28, 2018                    Respectfully submitted,
 2                                             /s/ Aaron S. Jacobs
                                               Aaron S. Jacobs (Cal. State Bar No. 214953)
 3                                             ajacobs@princelobel.com
                                               James J. Foster
 4                                             jfoster@princelobel.com
                                               PRINCE LOBEL TYE LLP
 5                                             One International Place, Suite 3700
                                               Boston, MA 02110
 6                                             617-456-8000
 7                                             Matthew D. Vella (Cal. State Bar No. 314548)
                                               mvella@princelobel.com
 8                                             PRINCE LOBEL TYE LLP
                                               410 Broadway Avenue, Suite 180
 9                                             Laguna Beach, CA 92651
10                                             ATTORNEYS FOR THE PLAINTIFFS
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                                    3
                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO DISMISS WITHOUT PREJUDICE
     3088485.v1
